ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, John Thomas Wright, to place the Respondent on inactive status.
The Court, having considered the Petition, it is this 17th day of April, 1997
ORDERED that the Respondent, John Thomas Wright, be and he is hereby placed on inactive status, effective immediately and it is further
ORDERED, that the Clerk of this Court shall remove the name of John Thomas Wright from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.